DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under 
the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The current application claims foreign priority to KR10-2017-0170779 and is acknowledged.

Specification
3.	The disclosure is objected to because of the following informalities: Bluetooth trademark not annotated; page 7 .  Appropriate correction is required.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  appropriate article with reference to "...sensor based on magnetic flux" is missing.  In order to avoid lack of antecedence, examiner asks that the claim be rewritten as "...sensor based on a magnetic flux". Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  typographical error with regard to "'patient-12 specific instrument (PSI)". Appropriate correction is required.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:

Claims 1-8,    
An electromagnetic wave generation unit
A processing unit
An induced electromotive force detection unit
An analog-to-digital conversion unit

Claims 1 and 6
An electromagnetic wave generation unit has been broadly interpreted as any element capable of radiating an electromagnetic field, as described in Para. [0030] of the PG-Publication.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	Claims 1-4 and 6-8
	A processing unit has been broadly interpreted as any component capable of performing functions related to those of a CPU; this includes computers, controllers, processors as well as micro circuitry containing the arithmetic, logic, and control circuitry necessary to perform the functions of a digital computer's central processing unit.  Such a component is referenced in Para. [0042] of the PG-Publication.
Claim 5
An induced electromotive force detection unit has been interpreted as any component capable of detecting an electric potential generated by a changing magnetic field, and includes a voltage sensor as noted in Para. [0032] of the PG-Publication.
An analog-to-digital conversion unit has been interpreted as any device or component capable of converting an analog signal to a digital one, i.e., capable of recitifying a signal; such a unit and processor is referenced in Paras. [33 and 042] of the PG-Publication.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "each induced electromotive force" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 20080269596 A1 to Revie, et al; hereinafter "Revie".

Regarding Claim 1,  Revie discloses  a surgical navigation system for registering coordinates of a patient- specific instrument (PSI), the surgical navigation system comprising: an electromagnetic wave generation unit configured to generate an electromagnetic wave (field generating/radiator coils 32; driving antenna); an electromagnetic sensor installed in the PSI (implantable marker/position sensor 30 can be installed in implantable device, e.g., a bone screw), the electromagnetic sensor comprising a coil through which the electromagnetic wave passes (Para. [0214], The position sensors in implantable marker 30 and tool 28 typically comprise sensor coils, in which electrical currents are induced to flow in response to the magnetic fields produced by field generator coils 32); and a processing unit (processing circuitry 78; computer 36) configured to calculate a position and an orientation of the electromagnetic sensor based on magnetic flux interlinked with the coil (Para. [0217], sensor coils 72 used to measure magnetic flux within coil 72 due to signal generated by the field generator coils 32), and to calculate the position and the orientation of the PSI based on the position and the orientation of the electromagnetic sensor (Para. [0217], magnetic field flux is used to determine six location and orientation coordinates--X, Y, Z directions and pitch, yaw and roll orientations--of the sensor).

Regarding Claims 2-5, Revie further discloses (Claim 2) the surgical navigation system of claim 1, wherein the processing unit (computer 36) is configured to calculate the position and the orientation of the electromagnetic sensor (28, 30) based on frequencies orthogonal to each other in the magnetic flux interlinked with the coil (Paras. [0214-0215]; position sensor 70 in implantable marker 30 typically comprise three sensor coils 72, having mutually orthogonal axes, where induced currents comprise components at specific frequencies); (Claim 3) the surgical navigation system of claim 2, wherein the processing unit (computer 36) is configured to calculate the magnetic flux based on an induced electromotive force generated in the coil in response to the electromagnetic wave passing through the coil (Para. [0225]; sensor coils 72, used in the determination of magnetic flux, have induced voltages (Claim 4) the surgical navigation system of claim 1, wherein the processing unit (processing circuitry 78) is integrated with the electromagnetic sensor (position sensor 70) to be installed together in the PSI (Fig. 11A, Para. [0223], wireless position sensor 70 is contained in screw housing to provide the implantable marker 30; Sensor 70 comprises three sets of coils: sensor coils 72, power coils 74, and a communication coil 76 coupled to electronic processing circuitry 78, mounted on a flexible printed circuit board (PCB)); (Claim 5) the surgical navigation system of claim 1, wherein the electromagnetic sensor (position sensor 70) further comprises: an induced electromotive force detection unit (circuitry 78) configured to detect an induced electromotive force generated in the coil (Para. [0225], circuitry 78 senses signal voltages induced to develop across sensor coils 72 by field generator coils 32, and generates output signals in response); and an analog-to-digital conversion unit configured to convert the induced electromotive force from an analog form to a digital form (Para. [0225], power coils 74 receives RF signals, in analog or digital form, from external driving antenna; signals are recitified, i.e., AC current converted to DC current, to power circuitry 78). In this embodiment, an AC/DC conversion unit it inherent, and thus reads on the claim limitation.

Regarding Claim 6, Revie discloses a surgical navigation system for registering coordinates of a patient-specific instrument (PSI), the surgical navigation system comprising: an electromagnetic wave generation unit configured to generate an electromagnetic wave (field generating/radiator coils 32; driving antenna); a plurality of electromagnetic sensors installed in the PSI (Para. [0043], a plurality of markers, or position sensors, that may be attached to various PSI, e.g. a bone screw), each of the plurality of electromagnetic sensors comprising a coil through which the electromagnetic wave passes (Fig. 11A, Para. [0225]; Position sensor 70 comprise three sets of coils: sensor coils 72, processing coils 74, and communication coil 76), and coils being installed in different positions and orientations in different planes of the PSI (Fig. 11A); and a processing unit (processing circuitry 78; computer 36) configured to calculate a position and an orientation of each of the plurality of electromagnetic sensors 36 calculates) based on magnetic flux interlinked with each of the coils (Para. [0217], sensor coils 72 used to measure magnetic flux within coil 72 due to signal generated by the field generator coils 32), and to calculate the position and the orientation of the PSI based on the position and the orientation of each of the plurality of electromagnetic sensors (Para. [0217], magnetic field flux is used to determine six location and orientation coordinates--X, Y, Z directions and pitch, yaw and roll orientations--of the sensor).

Regarding Claims 7-8, Revie further discloses (Claim 7) the surgical navigation system of claim 6, wherein the processing unit (computer 36) is configured to calculate the position and the orientation of each of the plurality of electromagnetic sensors based on frequencies orthogonal to each other in the magnetic flux interlinked with each of the coils (Paras. [0214-0215]; position sensor 70 in implantable marker 30 typically comprise three sensor coils 72, having mutually orthogonal axes, where induced currents comprise components at specific frequencies); and (Claim 8) the surgical navigation system of claim 7, wherein the processing unit (processing circuitry 78; computer 36) is configured to calculate the magnetic flux interlinked with each of the coils based on each induced electromotive force generated in each of the coils in response to the electromagnetic wave passing through each of the coils (Paras. [0217, 0225], circuitry 78 senses signal voltages induced to develop across sensor coils 72 by field generator coils 32, and generates output signals in response; sensor coil 72 used to determine magnetic flux, position, and orientation of sensor 70).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being obvious over US 20080269596 A1 to Revie, et al; hereinafter "Revie", in view of US-20020065455-A1 to Ben-Haim, et al., hereinafter "Ben-Haim". 

Regarding Claim 9, Revie discloses the surgical navigation system of claim 6 as described above, but fails to disclose a plurality of electromagnetic sensors spaced apart from each other at a set angular interval with respect to the PSI and are installed in different planes.
Ben-Haim teaches from a similar field of endeavor with regard to a locating system for determining the location and orientation of an invasive medical instrument, for example a catheter or endoscope, relative to a reference frame (Abstract).  Ben-Haim teaches wherein the plurality of electromagnetic sensors (sensors 30, 32, and 34) are spaced apart from each other at a set angular interval with respect to the PSI (catheter 10) and are installed in different planes (Figs. 2, 3, and 14).
Upon reading Ben-Haim, one skilled in the art would understand that the number and placement of sensing coils within the PSI is critical in determining the six position and orientation coordinates of the distal end of the catheter (Para. [0111]). Therefore, it would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Revie to orthogonally place sensors on different planes within the PSI.  Doing so would have the predictable result of determining location and orientation coordinates with improved accuracy and reliability of the position measurement (Para. [0111]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL "A Novel Positioning and Orientation System Based on Three-Axis Magnetic Coils," by Hu, et al., teaches an algorithm to determine the position and orientation of three sensor coils orthogonally fixed and excited by an alternating AC current of different frequencies. Based on the algorithm, Hu teaches a system design highlighting signal extraction (function fitting) as a tool to pick up the coupling AC signal magnitude of the sensor coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793